         Case 1:21-cv-00445-CJN Document 72-1 Filed 09/21/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 US DOMINION, INC., DOMINION                     )
 VOTING SYSTEMS, INC., and DOMINION              )
 VOTING SYSTEMS CORPORATION,                     )
                                                 )
         Plaintiffs,                             )
                                                 )
             v.                                  )     Case No. 1:21-cv-00445-CJN
                                                 )
 MY PILLOW, INC., and MICHAEL J.                 )
 LINDELL,                                        )
                                                 )
        Defendants.                              )

  [PROPOSED] ORDER DENYING DEFENDANTS’ MOTION FOR MODIFICATION

        Having considered Defendants’ Motion for Modification of Memorandum Opinion and

Order Dated August 11, 2011, to Include Certification of Controlling Questions of Law

(“Defendants’ Motion for Modification”), see ECF No. 58, the Court is of the opinion that the

Motion should be DENIED in all respects.

        Therefore, it is ORDERED that Defendants’ Motion for Modification is DENIED.


SIGNED this ____ day of ______________, 2021

                                                     _________________________________
                                                     The Honorable Carl J. Nichols
                                                     United States District Court Judge




10047395v1/017082                            1
